NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 14 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LAUREN PAULSON, Attorney,                        No. 13-35672

               Plaintiff - Appellant,            D.C. No. 6:13-cv-00175-AA

 v.
                                                 MEMORANDUM*
OREGON STATE BAR; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted June 22, 2015**

Before:        LEAVY, HAWKINS, and W. FLETCHER, Circuit Judges.

      Lauren Paulson appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action challenging the constitutionality of the Oregon State

Bar’s disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), and therefore denies Paulson’s
request for oral argument, set forth in his opening brief.
review de novo the district court’s dismissal for failure to state a claim under Fed.

R. Civ. P. 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We

affirm.

      The district court properly dismissed Paulson’s claims for damages against

Oregon Supreme Court Chief Justice Thomas Balmer, and the Oregon State Bar

and its prosecutor, Jeff Sapiro, because these defendants are entitled to immunity.

See Flint v. Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007) (state officials sued in

their official capacities are entitled to Eleventh Amendment immunity); Hirsh v.

Justices of Supreme Court of Cal., 67 F.3d 708, 715 (9th Cir. 1995) (a state bar

association is entitled to Eleventh Amendment immunity and state bar prosecutors

are entitled to quasi-judicial immunity); Ashelman v. Pope, 793 F.2d 1072, 1075

(9th Cir. 1986) (en banc) (“Judges and those performing judge-like functions are

absolutely immune from damage liability for acts performed in their official

capacities.”).

      Paulson is no longer a member of the Oregon State Bar and does not seek

reinstatement in this appeal. Thus, the district court properly dismissed Paulson’s

requests for declaratory and injunctive relief because he lacked standing. See

Cantrell v. City of Long Beach, 241 F.3d 674, 679 (9th Cir. 2001) (setting forth the

requirements for Article III standing); see also Canatella v. California, 304 F.3d


                                           2                                    13-35672
843, 852 (9th Cir. 2002) (“In the particular context of injunctive and declaratory

relief, a plaintiff must show that he has suffered or is threatened with a concrete

and particularized legal harm . . . coupled with a sufficient likelihood that he will

again be wronged in a similar way.” (citations and internal quotation marks

omitted)).

      The district court properly dismissed Paulson’s class action claims because

his individual claims failed. See Lierboe v. State Farm Mut. Auto. Ins. Co., 350

F.3d 1018, 1022 (9th Cir. 2003) (failure to establish individual case or controversy

precludes litigant from serving as class representative).

      The district court did not abuse its discretion by denying Paulson’s motion

for recusal because Paulson failed to establish any basis for recusal. See United

States v. Johnson, 610 F.3d 1138, 1147-48 (9th Cir. 2010) (setting forth standard

of review and discussing grounds for recusal).

      Paulson’s request for appointment of an out-of-circuit judge in this appeal,

set forth in his opening brief, is denied. See In re Motor Fuel Temperature Sales

Practices Litig., 711 F.3d 1050, 1052-53 (9th Cir. 2013) (“Only severe or

unexpected over-burdening, as happens when a judge dies or retires,when the

district is experiencing a judicial emergency or when all the judges are recused

because of a conflict, will warrant bringing in a visiting judge.”).


                                           3                                     13-35672
      Paulson’s requests for judicial notice, set forth in his opening brief, are

denied.

      Appellees’ motion for judicial notice is granted.

      We do not consider facts or documents not presented to the district court

below. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.




                                            4                                     13-35672